DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of amendments made to the claims with respect “generating a classified image…having different visual representations based on burn status”, the Akl reference has been replaced with the Sostek reference to address the new limitation.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 52, 56,  59, 60-62, 65, 66, 73, 75, 76, and 79  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko et al. (20120195486) in view of Sostek (20150011892).  Kirenko et al. teach of a method and system to facilitate the implementation of a photoplethysmographic imaging based on variations in light absorption with respect to temporal variations in blood volume under the skin [0071].  Kirenko et al. teach of acquiring a plurality of images of the tissue region using image acquisition device where the sequences of image frames are arranged in respective color channels such that one image frame from each channel is associated with a particular point in time [0074, 0075].  Kirenko et al. also .  
The previous reference does not explicitly teach of generating a classified image based on the plurality of images and the burn status of the areas of the tissue region.  In a similar field of endeavor Sostek teaches of a method and device for evaluating tissue injuries such as skin burns by obtaining IR data for different burns which is imaged using IR camera to provide thermal image which can then be analyzed and compared with outcomes [0065].  Sostek therefore teaches of evaluating different levels of burn or bur status by collecting IR data and capturing images of the burns using IR camera to effectively generate image of the burn status of different areas of the tissue region [0065].  Sostek teaches of generating different burn models showing distinct areas of tissue damage within a burn [0066].  Sostek teaches of a burn model where different regions exposed to different temperatures for different lengths of time to provide models for different levels of burn severity or burn status and analyzing the IR image data to assess the extent and/or severity of a burn [0068, 0099].  Sostek therefore teaches of the modeling of the burn status of the areas of the tissue region with the image pixels being representative of the different areas and different degrees of burn severity or the IR profile indicating different levels of burn severity or burn status [0077, 0078].   Sostek therefore teaches of generating a classified image indicating the burn status of the areas of the tissue region with pixel having different visual representations based on the burn status corresponding to the pixels [0102].  
Sostek therefore teaches of system and method for evaluating tissue injuries or skin burns and identify areas of severe injury or severity or degree of burns through calculations [0005, 0007, 0011].  Sostek teaches of identifying portion of tissue region corresponding to healthy tissue and portion of tissue region corresponding to necrotic tissue and determining margin for debridement at an interface between healthy tissue and necrotic tissue based on plurality of images or determining margins between zones of necrosis and normal tissue or less damaged tissue and monitor the depth and extent .  
5.	Claims 54 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko et al. in view of Sostek and further in view of Anderson et al (20070179482).  The previous references do not explicitly teach of uniform intensity of light.  In a similar field of endeavor Anderson et al. teach of system and method of treating tissue including burns [0103, 0104, 0124] with uniform intensity of light over the target area [0075].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Anderson et al. to modify Kirenko et al. to provide uniform intensity over the target area for better diagnostics and therapy (Anderson [0075]).  
6.	Claims 55 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko et al. in view of Sostek and further in view of Bandic et al. (20080194928).  Kirenko et al. do not explicitly teach of classifying pixels as excised skin and burn classification.  In a similar field of endeavor Bandic et al. teach of burn classification system and method and visualizing excised margins [0014, 0042].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Bandic to modify Kirenko to effectively visualize excised margins on the images for more accurate diagnosis of burn degrees (Bandic, [0042]).  
s 63, 64, 77, and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko et al. in view of Sostek and further in view of Dacosta et al. (20110117025).  The previous references do not explicitly teach of stitching. In a similar field of endeavor Dacosta et al. teach of observing burned tissue [0175] including image processing system and analysis that includes quantitative analysis functions image stitching algorithms to stitch a series of panoramic or partially overlapping images of wound into a single image [0220] including edge detection [0126, 0127].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Dacosta et al. to modify KIrenko et al .to provide for more effective and efficient quantitative image assessment and analysis (Dacosta [0011]).  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793